United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Linda Temple, for the appellant
Office of Solicitor, for the Director

Docket No. 08-876
Issued: September 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 4, 2008 appellant filed a timely appeal of a November 7, 2007 decision of
the Office of Workers’ Compensation Programs, finding that appellant’s request for
reconsideration was untimely and failed to show clear evidence of error. Pursuant to 20 C.F.R.
§ 501.3, the Board’s jurisdiction is limited to decisions issued within one year of the filing of the
appeal. Since the last merit decision was issued May 17, 2004, the Board does not have
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly determined appellant’s application for
reconsideration was untimely and failed to show clear evidence of error.

FACTUAL HISTORY
The case was before the Board on a prior appeal.1 Appellant requested review of a
June 1, 2006 Office decision finding his application for reconsideration untimely and that he
failed to show clear evidence of error in a May 17, 2004 merit decision. In a September 13, 2007
order, the Board noted that some of the evidence referenced by the Office in its June 1, 2006
decision was not in the record transmitted to the Board. The case was remanded to the Office for
proper assemblage of the case record.
By decision dated November 7, 2007, the Office determined that appellant’s May 18,
2006 application for reconsideration was untimely and failed to show clear evidence of error in
the May 17, 2004 decision.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision.2 The employee shall exercise this right through a request to
the district Office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”3
Section 8128(a) of the Act4 does not entitle a claimant to a review of an Office decision
as a matter of right.5 This section vests the Office with discretionary authority to determine
whether it will review an award for or against compensation. The Office, through regulations,
has imposed limitations on the exercise of its discretionary authority under 5 U.S.C. § 8128(a).6
As one such limitation, the Office has stated that it will not review a decision denying or
terminating a benefit unless the application for reconsideration is filed within one year of the
date of that decision.7 The Board has found that the imposition of this one-year limitation does
not constitute an abuse of the discretionary authority granted the Office under 5 U.S.C.
§ 8128(a).8
1

Docket No. 07-1213 (issued September 13, 2007).

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.605 (1999).

4

5 U.S.C. § 8128(a).

5

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, the Office has stated that a claimant may obtain review of the merits of a claim by:
(1) showing that the Office erroneously applied or interpreted a specific point of law; or (2) advancing a relevant
legal argument not previously considered by the Office; or (3) constituting relevant and pertinent evidence not
previously considered by the Office; see 20 C.F.R. § 10.606(b).
7

20 C.F.R. § 10.607(a).

8

See Leon D. Faidley, Jr., supra note 5.

2

The Board has held, however, that a claimant has a right under 5 U.S.C. § 8128(a) to
secure review of an Office decision upon presentation of new evidence that the decision was
erroneous.9 In accordance with this holding the Office has stated in its procedure manual that it
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set
forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of
error” on the part of the Office.10
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.11 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.12 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.13 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.14 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.15 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office decision.16 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.17
ANALYSIS
Appellant filed an occupational disease claim (Form CA-2) on October 30, 2000 alleging
his duties as a letter carrier had contributed to a left shoulder and arm condition. The Office
accepted the claim for a left shoulder strain on January 9, 2001. On May 6, 2003 appellant filed
a claim for intermittent wage-loss compensation from August 12 to October 17, 2000. By merit
decision dated May 17, 2004, the Office denied appellant’s claim for wage-loss compensation
during the period August 12 to October 17, 2000.
9

Leonard E. Redway, 28 ECAB 242 (1977).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (May 1996).

11

See Dean D. Beets, 43 ECAB 1153 (1992).

12

See Leona N. Travis, 43 ECAB 227 (1991).

13

See Jesus D. Sanchez, 41 ECAB 964 (1990).

14

See Leona N. Travis, supra note 13.

15

See Nelson T. Thompson, 43 ECAB 919 (1992).

16

Leon D. Faidley, Jr., supra note 5.

17

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

3

The application for reconsideration in this case was dated May 18, 2006. Since this is
more than one year after the May 17, 2004 Office merit decision, it is untimely pursuant to 20
C.F.R. § 10.607(a).
As the application for reconsideration was untimely, appellant must demonstrate clear
evidence of error on the part of the Office in its merit decision. He submitted a number of
documents relating to light-duty job assignments, disciplinary actions, witness statements and
grievance settlements. Appellant’s argument appears to be that the employing establishment
failed to provide him with “suitable work” during the period August 12 to October 17, 2000.
The underlying issue is not, however, a refusal of suitable work. Appellant filed a claim for
wage-loss compensation and it was his burden to submit medical evidence establishing an
employment-related disability for the period claimed.18 The Office noted in its May 17, 2004
decision that the evidence must establish disability due to an employment-related condition.
Appellant did not establish clear evidence of error on the part of the Office in the denial
of his claim for wage-loss compensation. The medical evidence submitted did not establish an
employment-related disability for the period claimed. An attending orthopedic surgeon, Dr. J.
Howard DeHoff, noted in a September 19, 2000 report that appellant carried mail and had been
having left shoulder problems for six months. He indicated in a separate note dated
September 19, 2000 that until September 29, 2000 appellant should not perform route work
unless he could use a wheeled cart. Dr. DeHoff did not provide a rationalized opinion on causal
relationship between disability and a diagnosed employment-related condition. There was no
probative medical evidence establishing an employment-related disability for the period claimed.
As noted above, to warrant reopening the case on an untimely application for
reconsideration, appellant must submit relevant evidence that clearly establishes error by the
Office. He did not show clear evidence of error in denying his claim for wage-loss
compensation from August 12 to October 17, 2000.
CONCLUSION
The application for reconsideration was untimely filed and failed to show clear evidence
of error on the part of the Office.

18

See Sandra D. Pruett, 57 ECAB 126 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 7, 2007 is affirmed.
Issued: September 17, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

